DETAILED ACTION 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1 (lines 20-22), the phrase “a different in height exists between the lowest end of the inner ring and that of the outer rings, outer ring is extended downward to be lower than or equal to the inner ring” is indefinite. The claim sets forth there is a height difference between the inner and outer rings and then recites an alternative limitation to “OR the outer ring…equal to the inner ring” which contradicts the previous limitations re the height difference. It is unclear if the inner and outer rings have a height difference or do not have a height difference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DE102015216596 to Schwenk et al. in view of US Patent No. 7,727,132 to Bahr, and in further view of “Effect of nozzle geometry on critical-subcritical flow transitions” to Singh et al., and in further view of US Patent Application Publication No. 200500169718 to Beckington.
In re claim 1, Schwenk teaches an ultrasonic cutter, mounted to a spindle of a machine tool (Abstract, Pg. 12, lines 15-16), comprising: 
a tool holder (30), furnished with an air-out aisle (71) at a lower portion thereof, and 
an ultrasonic oscillator (Pg. 2, lines 46-50), disposed in a chamber of the tool holder (Fig. 1) used for providing ultrasonic oscillation to a cutter.
Schwenk teaches an ultrasonic cutter which coolant passes to cool the transducer and the tool. Schwenk teaches an ultrasonic cutter having a circular shape but does not teach the circular air-out aisle being formed by an inner ring and an outer ring sleeving the inner ring, the inner ring having a first surface and a second surface opposite to the first surface, the outer ring having a third surface and a fourth surface opposite to the third surface, the first surface being spaced from the third surface by a gap, the gap having an upper air inlet and a lower air outlet, the second surface having an inner inclined surface at a lower portion thereof, a first angle being formed between the inner inclined surface and the first surface, the fourth surface having an outer inclined surface, a second angle being formed between the outer inclined surface and the third surface; the chamber and the gap being spatially connected, wherein the circular air-out aisle is a circular channel, such that a circular air curtain of compressed air is formed to surround an axis direction of the cutter.
Bahr teaches a cutting tool. The cutting tool of Bahr has a nozzle body and tool arrangement to permit cooling of the tool during use. Bahr teaches a tool holder furnished with a circular air-out aisle (3, left, right) at the lower portion thereof, the circular air-out aisle being formed by an inner ring (see Annotated Figure 3, below) and an outer ring (see Annotated Figure 3, below) sleeving the inner ring, the inner ring having a first surface (as shown in Figure 3) and a second surface (as shown in Figure 3) opposite to the first surface, the outer ring having a third surface (as shown in Figure 3) and a fourth surface (as shown in Figure 3) opposite to the third surface, the first surface being spaced from the third surface by a gap (3.7), the gap having an upper air inlet (as shown in Figure 3) and a lower air outlet (as shown in Figure 3), the second surface having an inner inclined surface at a lower portion thereof (see Annotated Figure 3, below), a first angle being formed between the inner inclined surface and the first surface (see Annotated Figure 3, below), the fourth surface having an outer inclined surface, a second angle being formed between the outer inclined surface and the third surface, wherein the circular air-out aisle is a circular channel (Col. 3, lines 13-16), such that a circular fluid curtain (Col. 3, lines 17-30) of fluid is formed to surround an axis direction of the tool (1)
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to fabricate the nozzle arrangement of Schwenk to have a nozzle body with a circular air-out aisle with an inner and outer ring and tool arrangement as taught by Bahr to impinge the jet at the correct point for a specific tool to use minimal energy which provides of a cost-effective chip removal process (Col. 2, lines 17-23). One having ordinary skill in the art would recognize that providing Schwenk with a nozzle arrangement as taught by Bahr leads to the chamber and the gap being spatially connected.


    PNG
    media_image1.png
    785
    739
    media_image1.png
    Greyscale

	Regarding claim 1, Schwenk teaches a tool holder with an air-out aisle and that the deflecting element (21) can be interchanged. The deflecting element aids in deflecting air toward the tool tip for cooling. Schwenk does not teach wherein a height difference exist between the lowest end of the inner ring and that of the outer ring, and the outer ring extended downward to be lower than or equal to the inner ring.
	Bahr teaches a nozzle having an inner ring and an outer ring (see Annotated Figure 3, above). 
	It would have been obvious to one before the effective filing date of the invention to size the inner and outer rings of Schwenk at a desired length as taught by Bahr to impinge the jet at the correct point for a specific tool to use minimal energy which provides of a cost-effective chip removal process (Col. 2, lines17-23) based on the tool being used.. Based on the teachings of Bahr of the inner and outer rings having a substantially similar height, it would have been obvious to one having ordinary skill in the art to try a variation of inner and outer ring lengths for the reasons as follows:
1) It would have been obvious to one to try varying the heights of the inner and outer rings based on the desired tool being used in order to maintain properly angling the fluid to maintain proper cooling and washing of debris (from the surface of the workpiece). Schwenk provides a teaching that it is known to use interchangeable deflecting elements and Bahr provides a teaching that it is known to use different tools and that each tool has a corresponding nozzle. One having ordinary skill in the art would have looked to the teachings of Schwenk and Bahr to try various nozzle lengths, based on the tool being used, before arriving at the outer ring extending a greater length than the inner ring to maintain the use of minimal energy which provides of a cost-effective chip removal process (Col. 3, lines 31-44, Bahr).
2) One having ordinary skill in the art would have recognized that in order to direct the fluid to properly cool the tool and wash the surface of the workpiece, based on the desired tool being uses, that there are a finite number nozzle lengths (that would arrive at this outcome). Based on the teachings of Schwenk and Bahr one of ordinary skill in the art would have been prompted to try various length inner and outer nozzles, based on the tool being used during machining, before arriving at the outer rings extending a greater length than the inner ring to use minimal energy which provides of a cost-effective chip removal process (Col. 3, lines 31-44, Bahr).
3) One of ordinary skill in the art would have pursued known potential solutions with a reasonable expectation of success. The known potential problem being, effective cooling the tool and removing debris. The expected success would be to effectively cool the tool while removing debris using minimal energy (Col. 2, lines 17-22, Bahr). The variable in this instance would be the tool being used. One of ordinary skill would possess general knowledge in the art of tool cooling and nozzles. One would have looked to the teachings of Schwenk of having an interchangeable deflecting element (based on the tool being used) and the teachings of Bahr that it is known to use a specific nozzle based on the tool, to try various inner and outer length nozzles in order to use minimal energy which provides of a cost-effective chip removal process (Col. 2, lines 17-22, Bahr). 
4) One having ordinary skill in the art would have looked to the teachings of Schwenk and Bahr to try various length inner and outer rings and angular orientations to effectively cool the cutting tool and while using minimal energy which provides of a cost-effective chip removal process (Col. 2, lines 17-22, Bahr).

Regarding claim 1, Schwenk teaches the first surface has an upper inclined surface, a third angle (see Annotated Figure, above) formed between the upper inclined surface and the third surface has an angle that is greater than zero degrees.
Modified Schwenk does not teach the third angle is greater than or equal to zero degrees and less than or equal to 45 degrees.
It has been interpreted the nozzle as taught by modified Schwenk (see Figure 3 of Bahr) has a divergent section, a throat, and a convergent section. Singh provides a teaching in the art of nozzles that the geometry of the nozzle and specifically the converging and diverging nozzles affects the critical-subcritical flow transition occurs. Singh teaches that in order to minimize pressure drop across the nozzle, the choked fluid is achieved at a larger crucial pressure ratio values (see Introduction). The value is directly related to geometrical parameters such as the shape of the converging and diverging sections, throat length and the angles of the converging and diverging sections. Singh teaches the divergent angle should be between 2 and 12 degrees (see Design area).
It would have been obvious to one before the effective filing date of the invention to angle the divergent area of the nozzle of Schwenk at an angle of between 2 and 12 degrees as taught by Singh to minimize the pressure drop across the nozzle.

Regarding claim 1, Schwenk teaches the air-out aisle being formed at an angle, but does to teach the first angle is greater than or equal to the second angle.
Beckington teaches a passage arrangement (30, right left) in which the passages are arranged at different angles (32,34) to provide for different application of coolant at different locations along the tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to angle the air-out aisles of Schwenk at different angles as taught by Beckington to direct coolant at differing locations and points along to tool (Para 0037, Beckington). This is advantageous to provide adequate cooling to prevent the tool from overheating the experiencing premature wear. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenk et al. in view of Bahr, Singh et al., and Beckington, as applied to the above claims, and in further view of 
KR20010087605 to Song.
In re claim 6, modified Schwenk teaches an ultrasonic cutter of claim 1, but does not teach a cooling and chip diversion system comprising:
a compressed-air generator, used for providing a compressed air to the ultrasonic cutter; a dust collector, surrounding and shielding the ultrasonic cutter, having a bottom opening; and a vacuum device, connected spatially with an interior of the dust collector, being to provide a suction force to drive the compressed air to pass through the chamber, to enter the circular air-out aisle via the air inlet, to leave the tool holder via the air outlet, and to be discharged via the dust collector.
Song teaches a compressed-air generator (13), used for providing a compressed air to the cutter (6a); 
a dust collector (10,15), surrounding and shielding the ultrasonic cutter, having a bottom opening; and 
a vacuum device (9), connected spatially with an interior of the dust collector, being to provide a suction force to drive the compressed air to pass through the chamber, to enter the circular air-out aisle via the air inlet, to leave the tool holder via the air outlet, and to be discharged via the dust collector.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ultrasonic cutter with a cooling and chip diversion system as taught by Song to remove dust generated during cutting to minimize the failure rate of the device and keep a clean work environment (Pg. 2, lines 16-19).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenk et al. in view of Bahr, Singh et al., and Beckington, and Song, as applied to the above claims, and in further view of KR101696823 to Youn.
In re claim 7, modified Schwenk teaches a cooling and chip diversion system, but does not teach wherein a lower edge of the dust collector is furnished with a brush.
Youn teaches a dust collection system in which a lower edge of the dust collector is furnished with a brush (78).
It would have been obvious to one having ordinary skill before the effective filing date of the invention to provide modified Schwenk with brush as taught by Youn prevent cutting chips from being discharged to the outside and to suck air inward when the chips (Pg. 5, 9-11, Youn). One having ordinary skill in the art would possess the knowledge to construct a dust collector with brush to work in combination with the tool of Schwenk, since it is known in the art of cutting tools to provide a dust collector in combination with a cutting tool.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwenk et al. in view of Bahr, Singh et al., Beckington, Song, and Youn, as applied to the above claims, and in further view of US Patent Application Publication No. 20190255671 to Arthur et al.
In re claim 8, modified Schwenk teaches a dust collector (8, Song) has a structure, a longitudinal direction of the dust collector is parallel to an axis direction of the cutter, and the dust collector is capable of being scalable.
Modified Schwenk does not teach the dust collector has a continuous corrugated structure.
Arthur teaches a dust collector (18) have a continuous corrugated structure which extends in a longitudinal direction and is parallel to an axis of the tool (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to shape the dust collector of modified Schwenk to have a continuous corrugated structure as taught by Arthur to position the bellows to contact the workpiece during use of the tool to most effectively contain and remove dust from the vicinity of the tool’s tip (Para 0016, Arthur).

Response to Arguments
After review of the Applicant’s and Remarks filed July 7, 2022, it has been concluded Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The Examiner has replied to what appear to be the arguments, but as previous stated the patentable novelty has not been clearly pointed out.
Applicant argues Schwenk uses air or water or an emulsion as a medium to vent the heat through the center of coolant line section 60. The cooling method of Schwenk is for wet type processing and cannot be used in dry type processing. Applicant then argues the present invention uses air as a medium for cooling the surface and recites exerts from the instant application. 
The Examiner assumes the argument is that the prior art to Schwenk uses water or an emulsion rather than exclusively air. If this was Applicant’s intended argument, Schwenk clearly teaches and suggests, as pointed out by Applicant, that air can be used in the device of Schwenk. The claim as written is open ended and does not preclude the prior art from teaching the use of other fluid forms (as water or an emulsion, in this instance). 

Applicant argues the airflow of the present invention and Schwenk are different and recites exerts from the instant application; however, as set forth above, the patentably novelty between the applied references and instant application have not been made clearly.
Schwenk and Bahr clearly teach and suggest cooling a tool and removing debris from the surface of a workpiece, which conceptually the same as the instant application. Schwenk specifically teaches using air within the tool body to cool the tool body and ultrasonic transducer. While the Examiner acknowledges there are structural differences between the instant application and the prior art, the claims do not currently reflect such differences. 

Applicant argues the purpose and function of holes 3.8 of Bahr completely different from the gap (G) or air outlet (G2) of the pending application and the air curtain is different. It appears as if Applicant is arguing the functionality differences between the instant application and applied prior art. 
Bahr teaches a nozzle having a gap which permits fluid to cool the tool and wash (or remove debris) from the surface of the work. This is conceptually very similar to the instant application. The angle of the nozzle of Bahr permits the fluid to impinge the tool and wash the surface of the workpiece. The construction of the nozzle also permits a curtain of fluid to generate. 
The Examiner acknowledges there are structural differences between in the instant application and applied prior art. The Examiner encourages the Attorney to establish contact to further discuss the differences and in order to further discuss the functional differences.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724